Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3:
	At line 2, the term “the interface” lacks antecedent basis.  If this term refers back to the “interface unit” (as previously recited at line 5 of claim 1), then this term should be replaced with –the interface unit--.

Claim 4:
	At line 2, since the word “each” has been recited, then the verb “conform” should be replaced with –conforms—.

	In addition, at line 4, how is ‘a master/slave relation (or relationship)” formed/built among the ‘inter IC’  or ‘SPI’ with the device-side communication circuit and the test-side communication circuit?  

Claim 7:
	Throughout the claim, the preamble “a test apparatus structured to test a device under test (DUT) that does not support … synchronous control” (at line 1-2) and the phrase “a main controller (which is located in the test apparatus) structured … tests the device under test by synchronous control with the main controller…” (at lines 3-4) are not coherent each other.
	Since the preamble is recited with no support synchronous control between the test apparatus and the DUT, why is the phrase (at lines 3-4) recited with DUT is tested by synchronous control with the main controller (which is located in the test apparatus)?
	At lines 6 and 7, the use of a pronoun “it” (both appearances) should be avoided because it is not clear what exactly “it” refers to.   Should the pronoun “it” refer to the interface unit, the device under test or the main controller?
	The claim 7 is confusing due to the combination of phrases “… the main controller as a master” (at line 4), “… the device under test as a master” (at line 7), and “… the main controller as a master” (at line 8).  In other words, (a) which element should act as “a master”?  (b) Or should all three (3) elements (the main controller, the device under test, and the main controller) act as masters? (b1) How can all three elements act as masters simultaneously?




Claim 8:
	Throughout the claim, the preamble “… a test apparatus structured to test a device under test (DUT) that does not support … synchronous control” (at line 1-2) and the phrase “wherein the test apparatus is used together with a main controller (which is located in the test apparatus) … that tests the device under test by synchronous control with the test apparatus…” (at lines 2-4) are not coherent each other.
	Since the preamble is recited with no support synchronous control between the test apparatus and the DUT, why is the phrase (at lines 2-4) recited with DUT is tested by synchronous control with the test apparatus?

	At lines 7 and 8, the use of a pronoun “it” (both appearances) should be avoided because it is not clear what exactly “it” refers to.  Should the pronoun “it” refer to the interface unit, the device under test or the main controller?
	This whole claim 8 is confusing due to the combination of phrases “… the test apparatus as a master” (at line 4), “… the device under test as a master” (at line 7), and “… the main controller as a master” (at line 8).  In other words, (a) which element should act as “a master”?  (b) Or should all three (3) elements (the test apparatus, the device under test, and the main controller) act as masters? (b1) How can all three elements act as masters simultaneously?
Claim 9:
	At line 7, the term “the test apparatus” lacks antecedent basis.  The term should be replaced with “a test apparatus” to avoid the lacking of antecedent basis.
	Throughout the claim, what is/are the interrelationship(s) between the device-side communication circuit and the program controllable device-side processor (since both the communication circuit and the processor are receiving device script—in order to execute the device script by the device-side processor and to transmit, by the device-side communication circuit, data generated based on the device script)?  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodera et al. (2009/0105970 and Kodera hereinafter).
Claim 1:
	Kodera discloses the invention substantially as claimed.  Kodera, shows (figure 5) that a LSI tester (510) [recited ‘test apparatus’] comprises a pair (513) [recited ‘interface unit’] including signal generator (511) and comparator (512) to communicate to a corresponding terminal pin of a DUT (or device under test) (500) [recited ‘DUT’] for testing the DUT (figure 5, ¶[0086]-[0088]).
Kodera also teaches that the LSI tester (510) is connected to a calculator (520) [recited ‘a main controller’] (figure 5).  
	Figure 5 of Kodera does not explicitly teach that a DUT comprises a device-side communication circuit and a program-controller device-side processor (as recited in the permeable), wherein the device-side processor executes a device script to perform an asynchronous test with the DUT as a master.  
	Kodera, however, teaches (figure 6) that a tester board (630) [recited ‘DUT’] comprises not only a combination of a DUT (600) and a memory (602) (recited ‘device-side communication circuit), but also a microcomputer (601) [recited ‘device-side processor’], and wherein such a tester board (630) is connected to the LSI tester (610).  In addition, Kodera teaches that a system test on the DUT (600) needs to be conducted, in which the DUT (600) is operated in conjunction with the microcomputer (601) and the memory (602), wherein the memory (602) is written with a desired test program before or during a test (figure 6, ¶s [0095]-[0102]).


Claim 2:
	Kodera teaches that a test program in the memory (602) can be written before a test (¶ [0102]).

Claim 3:
	Kodera does not explicitly teach that test program/script is loaded via (another) wired interface.  
	Kodera teaches (figure 6) an interface circuit (640) [recited ‘wired interface’] is used for transmitting data between the memory (602) and the test bench (603) (figure 6).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that Kodera’s transmitting data would have been comprised of test program/script.  One having ordinary skill in the art would be motivated to realize so because Kodera suggests that if the test program needs for tests, the test program is written in the memory (¶ [0102]).

Claim 5:
	Kodera teaches (figure 5) that the comparator (512), within the pair (513), compares the output signal of the DUT (500) with the H threshold value and the L threshold value in the test condition table (522) and provides a determination result output to the calculator (520) (figure 5, ¶ [0094]).

Claim 6:
	Kodera teaches (figure 8) that a virtual microcomputer (802), which located within the calculator (820), would execute the test program from the memory (801) to carry out a test on DUT (800) (figure 8, ¶s [0108]-[0110]).

Claims 7 and 8:
Kodera discloses the invention substantially as claimed.  
Kodera shows (figure 5) that a LSI tester (510) [recited ‘test apparatus’] is connected to a calculator (520) [recited ‘a main controller’] (figure 5).  
Kodera also shows (figure 5) that a LSI tester (510) [recited ‘test apparatus’] comprises a pair (513) [recited ‘interface unit’] for interfacing between the calculator (520) and a DUT [recited DUT] (figure 5, ¶s [0086]-[0088]).
Kodera also teaches that the LSI tester (510) is connected to a calculator (520) [recited ‘a main controller’] (figure 5).  
Kodera does not explicitly teach the main controller.  Kodera, however, teaches the calculator (520) (figure 5).


Claim 9:
	Claim 9 is rejected for reasons similar to those set forth against claims (1 & 5).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodera et al. (2009/0105970 and Kodera hereinafter) as applied to claim 1 above, and further in view of McNamara et al. (2010/0312517 and McNamara hereinafter).
Claim 4:
	Kodera does not teach that the interface is a inter IC or SPI (serial peripheral interface).  McNamara, however, teaches that an interface may be the SPI (serial peripheral interface) (¶[0026]).
	It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to realize that Kodera’s interface circuit would have been a SPI.  One having ordinary skill in the art would be motivated to realize so because McNamara’s interface (16B), which may be SPI, is also coupled to between a DUT(14) and a (external) ROM (12) that being program with tests (figure 1, ¶ [0026]).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. US 2006/0248425 – Stimson – Delayed processing of site-aware objects.
b. US 6,055,658 - Jaber et al. – Apparatus and method for testing high speed components using low speed test apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T. L TU whose telephone number is (571)272-3831.  The examiner can normally be reached on Mon. - Thu. between 9:30am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/CHRISTINE T. TU/Primary Examiner, Art Unit 2111